Citation Nr: 0032523	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-14 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than October 8, 
1997, for service connection for residuals of a right 
inferior orbital ridge fracture.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
November 1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (MROC) in 
Sioux Falls, South Dakota. 


FINDINGS OF FACT

1.  The veteran was discharged from service in November 1980.

2.  A claim for service connection for residuals of a right 
inferior orbital ridge fracture was not received until 
October 8, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 8, 
1997, for service connection for residuals of a right 
inferior orbital ridge fracture have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that all available evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  The Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Factual background

A set of service medical records for the veteran was received 
in January 1989 in connection with the establishment of her 
claims folder.

Private treatment records for May 1961 to February 1996 and 
VA treatment records for February 1981 to April 1981 are on 
file.  The private records show that the veteran sustained 
fractures of the facial bones on the right side in service.  
The VA treatment records show that the veteran presented in 
February 1981 with complaints of pain and numbness affecting 
the right side of her face; she also reported that her 
symptoms were related to an injury received in service.  The 
records show that the veteran stopped attending VA outpatient 
treatment by April 1981.

On October 8, 1997, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
service connection for residuals of a right cheekbone 
fracture.

In a February 1998 rating decision, service connection for 
residuals of a right inferior orbital ridge fracture was 
granted, effective October 8, 1997.

In August 1998 and April 1999 statements, the veteran alleged 
that she filed a claim with respect to residuals of right 
inferior orbital ridge fracture at a VA medical center within 
one year of her discharge.

The veteran was afforded a hearing before a hearing officer 
at the RO in November 1999, at which time she testified, in 
essence, that she was entitled to an earlier effective date 
for service connection for residuals of a right inferior 
orbital ridge fracture because she sought treatment at a VA 
medical center within one year of her discharge from service.  
She admitted, however, that she did not apply for service 
connection for that disability at that time, but rather was 
only concerned with obtaining medical treatment.  She 
explained that she did not know that she could file for 
service connection in 1981.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.  

Although the veteran, in her August 1998 and April 1999 
statements, contended that she filed a claim with respect to 
her residuals of a right inferior orbital ridge fracture at a 
VA medical center in February 1981, she acknowledged at her 
November 1999 hearing that she did not file a claim for 
service connection for that disability at that time.  Rather, 
she testified that she had sought medical attention only, and 
did not even realize that she could file for service 
connection at that time.  Moreover, the record does not show, 
and the veteran does not allege, that a claim for service 
connection for residuals of a right inferior orbital ridge 
fracture was otherwise filed until October 8, 1997.
 
Accordingly, since a claim for service connection for 
residuals of a right inferior orbital ridge fracture was not 
filed until October 8, 1997, more than one year following the 
date of the veteran's discharge from service, the Board must 
conclude that entitlement to an effective date earlier than 
October 8, 1997, for service connection for that disability 
is not in order.

The Board lastly notes that the provisions of 38 C.F.R. § 
3.157 (1999) are not applicable to the facts of this case 
since service connection for residuals of a right inferior 
orbital ridge fracture had not been disallowed or denied 
prior to the February 1998 rating decision.  


ORDER

Entitlement to an effective date earlier than October 8, 
1997, for service connection for residuals of a right 
inferior orbital ridge fracture is denied.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 

